Case 1:20-cv-20043-MGC Document 7 Entered on FLSD Docket 01/28/2020 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 1:20-CV-20043-MGC

 ELIEZER TAPANES DOMINGUEZ,

         Plaintiff,

 v.

 ACCOUNTS RECEIVABLE RESOURCES, INC.
 d/b/a AR RESOURCES, INC., and
 OLYMPIA, LLP,

       Defendants.
 _________________________________________/

       DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES AND JURY DEMAND

         COMES NOW, Defendant, AR RESOURCES, INC., (“Defendant” or “ARR”), by and

 through its undersigned counsel, and hereby responds to Plaintiff’s Complaint as follows:

      1. Admitted for jurisdictional purposes only; otherwise denied.

      2. Admitted for jurisdictional purposes only; otherwise denied.

      3. Defendant is without sufficient information or knowledge to determine the veracity of the

         allegations contained in this paragraph.

      4. Admitted that Plaintiff is a natural person; otherwise, Defendant is without sufficient

         information or knowledge to determine the veracity of the allegations contained in this

         paragraph.

      5. Admitted.

      6. Defendant is without sufficient information or knowledge to determine the veracity of the

         allegations contained in this paragraph.

      7. Defendant is without sufficient information or knowledge to determine the veracity of the

         allegations contained in this paragraph.

                                              Page 1 of 7
Case 1:20-cv-20043-MGC Document 7 Entered on FLSD Docket 01/28/2020 Page 2 of 7



    8. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    9. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    10. Admitted Plaintiff requests a trial by jury.

    11. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    12. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    13. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    14. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    15. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    16. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    17. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    18. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    19. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.



                                             Page 2 of 7
Case 1:20-cv-20043-MGC Document 7 Entered on FLSD Docket 01/28/2020 Page 3 of 7



    20. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    21. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    22. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    23. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    24. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    25. Admitted.

    26. Admitted.

    27. Admitted.

    28. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    29. Admitted Exhibit “A” speaks for itself; otherwise denied.

    30. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

    31. Defendant is without sufficient information or knowledge to determine the veracity of the

       allegations contained in this paragraph.

                                              COUNT I

    32. Defendant reassert its responses to Plaintiffs 1 through 31 of Plaintiff’s Complaint as

       stated above.



                                            Page 3 of 7
Case 1:20-cv-20043-MGC Document 7 Entered on FLSD Docket 01/28/2020 Page 4 of 7



    33. Admitted Fla. Stat. § 440 states what it state; otherwise denied.

    34. Admitted Fla. Stat. § 440 states what it state; otherwise denied.

    35. Admitted Fla. Stat. § 440 states what it state; otherwise denied.

    36. Admitted the FDCPA states what it states; otherwise denied.

    37. Denied.

    38. Denied.

    39. Denied.

    40. Denied.

                                              COUNT II

    41. Defendant reassert its responses to Plaintiffs 1 through 31 of Plaintiff’s Complaint as

       stated above.

    42. Admitted Fla. Stat. § 440 states what it state; otherwise denied.

    43. Admitted Fla. Stat. § 440 states what it state; otherwise denied.

    44. Admitted Fla. Stat. § 440 states what it state; otherwise denied.

    45. Admitted the FCCPA states what it states; otherwise denied.

    46. Denied.

    47. Denied.

    48. Denied.

                                             COUNT III

    49. Defendant reassert its responses to Plaintiffs 1 through 31 of Plaintiff’s Complaint as

       stated above.

    50. This paragraph is not aimed at the responding Defendant, ARR. As such, no response is

       required hereto. To the extent any response is required, Defendant is without sufficient



                                             Page 4 of 7
Case 1:20-cv-20043-MGC Document 7 Entered on FLSD Docket 01/28/2020 Page 5 of 7



       information or knowledge to determine the veracity of the allegations contained in this

       paragraph.

    51. This paragraph is not aimed at the responding Defendant, ARR. As such, no response is

       required hereto. To the extent any response is required, Defendant is without sufficient

       information or knowledge to determine the veracity of the allegations contained in this

       paragraph.

    52. This paragraph is not aimed at the responding Defendant, ARR. As such, no response is

       required hereto. To the extent any response is required, Defendant is without sufficient

       information or knowledge to determine the veracity of the allegations contained in this

       paragraph.

    53. This paragraph is not aimed at the responding Defendant, ARR. As such, no response is

       required hereto. To the extent any response is required, Defendant is without sufficient

       information or knowledge to determine the veracity of the allegations contained in this

       paragraph.

    54. This paragraph is not aimed at the responding Defendant, ARR. As such, no response is

       required hereto. To the extent any response is required, Defendant is without sufficient

       information or knowledge to determine the veracity of the allegations contained in this

       paragraph.

    55. This paragraph is not aimed at the responding Defendant, ARR. As such, no response is

       required hereto. To the extent any response is required, Defendant is without sufficient

       information or knowledge to determine the veracity of the allegations contained in this

       paragraph.




                                           Page 5 of 7
Case 1:20-cv-20043-MGC Document 7 Entered on FLSD Docket 01/28/2020 Page 6 of 7



    56. This paragraph is not aimed at the responding Defendant, ARR. As such, no response is

        required hereto. To the extent any response is required, Defendant is without sufficient

        information or knowledge to determine the veracity of the allegations contained in this

        paragraph.

    57. This paragraph is not aimed at the responding Defendant, ARR. As such, no response is

        required hereto. To the extent any response is required, Defendant is without sufficient

        information or knowledge to determine the veracity of the allegations contained in this

        paragraph.

                               FIRST AFFIRMATIVE DEFENSE

        Defendant asserts, without admitting any liability whatsoever, that Plaintiff lacks

 standing as he/she has suffered no injury-in-fact as the result of any act or omission by

 Defendant.

                              SECOND AFFIRMATIVE DEFENSE

        Defendant asserts, without admitting any liability whatsoever, that Plaintiff’s FDCPA.

 FCCP and/or TCPA claims are barred in whole or in part by the applicable statute of limitations.

                               THIRD AFFIRMATIVE DEFENSE

        Defendant asserts, without admitting any liability whatsoever, that any violation of

 federal or state law in its dealings with Plaintiffs was a bona fide error, notwithstanding the

 maintenance of procedures reasonably adapted to avoid such error.

                                          JURY DEMAND

        Defendant hereby demands a trial by jury on all issues so triable.




                                              Page 6 of 7
Case 1:20-cv-20043-MGC Document 7 Entered on FLSD Docket 01/28/2020 Page 7 of 7



        WHEREFORE, Defendant, respectfully requests this Court to DISMISS Plaintiffs’

 claims with prejudice and for any such other relief as this court deems just and proper.

                                              Respectfully submitted by:

                                              /s/ Charles J. McHale
                                              CHARLES J. MCHALE, ESQ.
                                              Florida Bar No.: 0026555
                                              GOLDEN SCAZ GAGAIN, PLLC
                                              201 North Armenia Avenue
                                              Tampa, Florida 33609-2303
                                              Phone: (813) 251-5500
                                              Fax: (813) 251-3675
                                              dgolden@gsgfirm.com
                                              cmchale@gsgfirm.com
                                              Counsel for Defendant




                                             Page 7 of 7
